                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF NEW YORK



 HYPE FOR TYPE, LTD.,
                                                   Case No. 1:18-cv-06946
                          Plaintiff,
 v.
                                                   JUDGE: Honorable Kiyo A. Matsumoto
 WILSON SPORTING GOODS CO.,

                                                   STIPULATION OF DISMISSAL
                          Defendant.




           IT IS HEREBY STIPULATED by and between HYPE FOR TYPE, LTD and WILSON

SPORTING GOODS CO. that the above action is hereby discontinued and dismissed, with

prejudice. This Stipulation may be filed without further notice by the Clerk of the Court.



Dated: April 19, 2019                             Dated: April 19, 2019
           New York, NY                                      New York, NY
 WILSON ELSER MOSKOWITZ                            THE M ARTINEZ GROUP PLLC
   EDELMAN & DICKER LLP

   /James F. Monagle/                                /Frank J. Martinez/
 By: James F. Monagle                              By: Frank J. Martinez (FJM-2149)
 150 E 42nd Street                                 55 Poplar Street, Suite 1-D
 New York, NY 10017                                Brooklyn, New York 11201
 Telephone: (212) 490-3000                         Telephone: (718) 797.2341
 Facsimile: (212) 490-3038                         FM@martinezgroup.com
 Email: james.monagle@wilsonelser.com              Attorney for Plaintiff Hype for Type, Ltd.
 Attorneys for Defendant Wilson Sporting
 Goods Co.




{00029810 v.1}
